Title: To James Madison from John Page, 28 September 1804 (Abstract)
From: Page, John
To: Madison, James


28 September 1804, Richmond. “I have the honor to acknowledge the receipt of the notification which you have been pleased to make to me under date the 24th. instant, in pursuance of an Act of Congress, passed on the 26th. of March last, intituled, ‘An Act supplementary to the Act, intituled An Act relative to the election of a President and Vice President of the United States, and declaring the Officer who shall act as President in case of vacancies in the offices both of President and Vice President,’ that the amendment proposed during the last session of Congress, to the Constitution of the United States, respecting the manner of Voting for President and Vice President of the United States, has been ratified by the Legislatures of three fourths of the several states.”
